                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                           NORTHERN DIVISION

CHRISTINE NORTHERN                                                       PLAINTIFF

v.                             CASE NO. 3:18-CV-00153 BSM

MISSISSIPPI COUNTY HOSPITAL SYSTEM et al.                             DEFENDANTS

                                       ORDER

      Christine Northern’s motion for voluntary dismissal [Doc. No. 22] is granted. The

pending motion for a protective order [Doc. No. 21] is denied as moot. This case is

dismissed without prejudice.

      IT IS SO ORDERED this 13th day of January 2020.


                                                ________________________________
                                                UNITED STATES DISTRICT JUDGE
